COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-00723-CR, 01-12-00724-CR, 01-12-00725-CR
Style:                      Chikevia Rena Roberts
                            v The State of Texas
                  *
Date motion filed :         March 26, 2014
Type of motion:             Motion for extension of time
Party filing motion:        Appellant, Chikevia Rena Roberts
Document to be filed:       motion for rehearing

If motion to extend time:
         Deadline to file document:                      March 26, 2014
         Number of previous extensions granted:          0
         Length of extension sought:                     60 days

Ordered that motion is:

         X        Granted
                  If document is to be filed, document due: June 23, 2014

                   The Clerk is instructed to file the document as of the date of this order
                  X    Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          We construe appellant’s motion as an extension of time to file a motion for rehearing in this Court
          for each of the above-named cause numbers.
          We do not have jurisdiction to consider motions to extend time to file a petition for review.
          See TEX. R. APP. P. 68.2 (providing time to file petition for review in Court of Criminal Appeals and
          procedure for obtaining extension of time).


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: May 8, 2014




November 7, 2008 Revision